Title: To Alexander Hamilton from Tench Coxe, 15 February 1793
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department,Revenue Office, February 15th. 1793.
Sir,
I have the honor to apprize you that “The act supplementary to the Act for the Establishment & support of Light Houses, Beacons, Buoys and public piers” will expire by its own limitations in regard to the unceded establishments of that Nature on the first day of July next.
It appears necessary therefore that a New Act of continuance should be passed as several important instances of want of cession exist. It will be remembered that it has been found on Inspection, that the Jurisdiction of the establishments in Massachusetts has not been duly ceded.
I have the honor to be, with great respect,   sir, your most Obedt. Servant
Tench Coxe.Commissr. of the Revenue.
The honble.The Secretary of the Treasury.
